Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, April 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



my dear Neice
ca. April 1811

I thank you for your kind inquiries. I am better to day. I had the Rheumatism in my head, and was quite Sick yesterday. I took a little medicine last night and find it has releived me, tho I am not very smart to day. mrs Smith thanks You and will call and see you. She is engaged to her Brothers to day—She has walked out twice into the Neighbours—your Brother wrote me Sometime Since that altho he did not doubt mr Adams would be a good judge, yet he thought they might obtain judges. but Such an other Statesmen was not easily to be found in whatever Station he may be placed. my greatest pleasure will arrise from the belief, that he is a good and an honest Man your affectionate / Aunt
A A